USCA11 Case: 20-13059      Date Filed: 11/12/2021   Page: 1 of 5




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-13059
                   Non-Argument Calendar
                   ____________________

CHARLIE JOHN WILLIAMS,
                                           Petitioner-Appellant,
versus
UNITED STATES OF AMERICA,
                                          Respondent-Appellee.


                   ____________________

          Appeal from the United States District Court
                for the Middle District of Florida
           D.C. Docket Nos. 6:16-cv-01197-ACC-GJK,
                    6:07-cr-00104-ACC-GJK-1
                    ____________________
USCA11 Case: 20-13059         Date Filed: 11/12/2021     Page: 2 of 5




2                       Opinion of the Court                 20-13059


Before WILSON, LAGOA, and ANDERSON, Circuit Judges.
PER CURIAM:
       Charlie Williams appeals the district court’s denial of his au-
thorized, successive 28 U.S.C. § 2255 motion to vacate his 18 U.S.C.
§ 924(c) conviction on the ground that it was based on an invalid
predicate, conspiracy to commit Hobbs Act robbery, in violation
of 18 U.S.C. § 1951. We granted a certificate of appealability
(“COA”) on the issue of whether his § 924(c) conviction remains
valid in light of the Supreme Court’s holding in United States v.
Davis, 139 S. Ct. 2319 (2019). He argues that we should presume
that his § 924(c) conviction rests on the least culpable offense, i.e.,
Hobbs Act robbery conspiracy, rather than the alternate predicate
in his indictment, conspiracy to possess with intent to distribute
cocaine, in violation of 21 U.S.C. §§ 841, 846. He asserts that we
should apply the least culpable offense assumption based on the
categorical approach and Sixth Amendment concerns. He con-
tends that his claim is not subject to procedural default because his
challenge is jurisdictional. In this context, he avers that our deci-
sion in Granda v. United States, 990 F.3d 1272, 1285 (11th Cir. 2021)
is erroneous and therefore inapplicable.
       When reviewing a district court’s denial of a § 2255 motion,
we review questions of law de novo and factual findings for clear
error. Lynn v. United States, 365 F.3d 1225, 1232 (11th Cir. 2004).
Our review of an unsuccessful § 2255 motion is generally limited
USCA11 Case: 20-13059         Date Filed: 11/12/2021    Page: 3 of 5




20-13059               Opinion of the Court                         3

to issues enumerated in the COA. Dell v. United States, 710 F.3d
1267, 1272 (11th Cir. 2013).
       Section 924(c)(1)(A) of Title 18 of the United States Code
criminalizes the use or carrying of a firearm in furtherance of, or
during and in relation to, a “crime of violence” or a “drug traffick-
ing crime.” A “drug trafficking crime” means any felony offense
punishable under the Controlled Substances Act, including conspir-
acy and attempt to possess cocaine with intent to distribute. 18
U.S.C. § 924(c)(2); 21 U.S.C. §§ 841, 846. After Davis, we held that
a conspiracy to commit a Hobbs Act robbery did not qualify as a
crime of violence under the elements clause. Brown v. United
States, 942 F.3d 1069, 1075 (11th Cir. 2019).
       Because a conspiracy to commit a Hobbs Act robbery no
longer qualifies as a “crime of violence,” it therefore can no longer
serve as a valid predicate for a § 924(c) conviction. Granda, 990
F.3d at 1285.
       Nevertheless, “a conviction under § 924(c) does not require
that the defendant be convicted of, or even charged with, the pred-
icate offense.” In re Navarro, 931 F.3d 1298, 1302 (11th Cir. 2019).
In the guilty plea context, we have upheld § 924(c) convictions
where the factual proffer independently supported a valid alterna-
tive predicate in the indictment. See, e.g., id. In In re Navarro, the
defendant, Navarro, was charged with several crimes, including
conspiracy to commit Hobbs Act robbery, conspiracy to possess
cocaine with intent to distribute, attempted possession of cocaine
with intent to distribute, and carrying a firearm in furtherance of a
USCA11 Case: 20-13059        Date Filed: 11/12/2021     Page: 4 of 5




4                      Opinion of the Court                20-13059

crime of violence or a drug trafficking crime. Id. We held that
because he had admitted facts that established the drug trafficking
crimes, his § 924(c) conviction was “fully supported” and was, thus,
“outside the scope of Davis.” Id. There, we held that Sixth Amend-
ment concerns did not apply because the plea agreement and fac-
tual proffer made clear that his conviction was based upon the
predicate charges. Id. at 1303 n.4.
        We also do not apply the “categorical approach” or assume
that a conviction rests on the least culpable predicate offense when
deciding whether a Davis error in the § 924(c) context is reversible.
See Granda, 990 F.3d at 1295. Under the prior precedent rule, a
prior panel’s holding is binding on all subsequent panels unless and
until it is overruled or undermined to the point of abrogation by
the Supreme Court or by this Court sitting en banc. Smith v. GTE
Corp., 236 F.3d 1292, 1300 n.8 (11th Cir. 2001). We therefore do
not address Williams’s procedural default argument because his
claim fails on the merits. See Castillo, 816 F.3d at 1303.
        Williams’s conviction remains valid despite the Supreme
Court’s decision in Davis because his § 924(c) conviction is fully
supported by a valid alternate predicate offense. Because his drug-
trafficking conspiracy charge remains a valid predicate for § 924(c)
conviction purposes and is further supported by his guilty plea and
factual proffer, the district court did not err in denying his § 2255
motion.
       Williams’s argument that this Court should assume that his
§ 924(c) conviction rests on the least culpable offense, i.e., the
USCA11 Case: 20-13059       Date Filed: 11/12/2021    Page: 5 of 5




20-13059              Opinion of the Court                       5

Hobbs Act robbery conspiracy, under the categorical approach is
inapposite because that assumption does not apply in this context.
Similarly, his argument that Granda is inapplicable because it was
decided erroneously is also without merit given that we must fol-
low Granda’s holdings as they are binding. Finally, because this
case did not involve a jury trial, Sixth Amendment concerns are not
germane here. Therefore, we affirm.
      AFFIRMED.